DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of the following species in the reply filed on 06 DEC 2021 without traverse is acknowledged.
HC CDRs 1-3 of SEQ ID NOs: 1, 2, and 3, respectively
LC CDRs 1-3 of SEQ ID NOs: 4, 5, and 6, respectively
VH of SEQ ID NO: 25
VL of SEQ ID NO: 26 
The elected species was found allowable over the prior art. The species election is hereby withdrawn and all aspects of the claims presented 17 APR 2020 have been examined.
Claims 1-10 in their entirety are pending and under examination.

Specification
The disclosure is objected to because it contains an embedded hyperlink (page 63, paragraph [204]; “http://imgt.cines.fr.IMGT_vquest/share/textes/). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.02 provides guidance on determining compliance with the written description
requirement and states: The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance
with the written description requirement is, "does the description clearly allow persons of ordinary skill
in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10
USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19
USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must

in possession of the invention, and that the invention, in that context, is whatever is now claimed. The
test for sufficiency of support in a parent application is whether the disclosure of the application relied
upon "reasonably conveys to the artisan that the inventor had possession at that time of the later
claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177,
179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
	Claim 1 is drawn to an antibody or antigen-binding fragment thereof binding to V-domain Ig suppressor of T-cell activation (VISTA) and comprises a list of SEQ ID NOs corresponding to heavy chain CDRs 1-3 and light chain CDRs 1-3. Based on the current claim language, a range of antibodies or antigen binding fragments comprising many different heavy chain CDR and light chain CDR combinations can be made and are described under the claim as antibodies or antigen-binding fragments that bind to VISTA. There is no evidence in the disclosure that antibodies with every combination possible presented in claim 1 were isolated, thus it is not demonstrated to one of ordinary skill in the art that applicant was in possession of these antibodies at the time of filing. In the examples provided in the specification the following antibodies were isolated and characterized (as shown on pages 45-47, paragraph [158], Table 2):
1B8: Heavy chain CDRs 1-3 are SEQ ID NOs: 1, 2, and 3, respectively and Light chain CDRs 1-3 are SEQ ID NOs: 4, 5, and 6, respectively
2C12: Heavy chain CDRs 1-3 are SEQ ID NOs: 7, 8, and 9, respectively and Light chain CDRs 1-3 are SEQ ID NOs: 10, 11, and 12, respectively
1A12: Heavy chain CDRs 1-3 are SEQ ID NOs: 13, 14, and 15, respectively and Light chain CDRs 1-3 are SEQ ID NOs: 16, 17, and 18, respectively
3C5: Heavy chain CDRs 1-3 are SEQ ID NOs: 19, 20, and 21, respectively and Light chain CDRs 1-3 are SEQ ID NOs: 22, 23, and 24, respectively
1B8 antibody including SEQ ID NOs: 33-40. Based on this, light chain CDR3 of antibody 1B8 could be selected from SEQ ID NOs: 6 or 33-40, while the remaining structure is anticipated to remain the same as disclosed in Table 2 and as discussed above.
In view of the disclosure, the CDR combinations discussed above represent the antibodies that the applicant isolated and was in possession of at the time of filing. The current wording of claim 1 would allow for many other combinations outside of these. For example, the antibody could have heavy chain CDRs 1-3 of SEQ ID NOs: 1, 8, and 21, respectively and light chain CDRs 1-3 of 16, 5, and 12, respectively. In this case not only was this antibody not taught in the instant disclosure, but there is also no indication of what it would potentially bind to or guarantee that it would bind to VISTA. 
Overall, it is not evident from the specification that every CDR combination disclosed in claim 1 would result in an antibody that binds to VISTA nor does the disclosure demonstrate that the applicant was in possession of each and every antibody combination possible at the time of the filing. Therefore, claim 1 does not meet the written description requirement. 

Claims 3-10 are rejected due to their dependency on claim 1.

Claim 2 is not subject to the same grounds of written description as claim 1  because the claim further narrows down the antibody structure and comprises CDR combinations that are demonstrated in the specification. The CDR combinations listed in claim 2 are identified in the specification as antibodies 1B8 (and its optimized clones with modifications of light chain CDR3), 2C12, 1A12, and 3C5 as shown in specification Tables 2 (pages 45-47, paragraph [158]) and 8 (pages 64-65, paragraph [206]). As 

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The instant claim is drawn to the antibody or antigen binding fragment of claim 1 as an active ingredient and recites the functional language “for preventing or treating a tumor or an autoimmune disease”. The specification, however, only teaches the anti-tumor activity (treatment, not prevention) of the 1B8 antibody (example 9, page 57, paragraph [185] and example 13, page 67, paragraph [219]) but does not demonstrate the anti-tumor activity of the other 3 antibodies disclosed in the instant application (2C12, 1A12, and 3C5). Based on this, the specification, while being enabled for treating a tumor with the 1B8 antibody, does not reasonably provide enablement for the use of the other 3 antibodies, the prevention of tumor diseases, or the treatment or prevention of an autoimmune disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to utilize the invention commensurate in scope with this claim. 
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue,’ not 'experimentation.'" (Wands, 8 USPQ2d 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." (Wands, 8 USPQ2d 1404). The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the 
	In order to use the antibodies and antigen binding fragments disclosed by the instant application as an active ingredient for treating a tumor or autoimmune disease, one of ordinary skill in the art, whom is expected to have a MD or a PhD, would have to engage in undue experimentation to determine the appropriate application. Based on the disclosure, it is unclear which diseases the antibodies are capable of treating and, in order to use the invention in a clinical setting as disclosed in claim 9, a practitioner would first need to test the efficacy of the antibody against the disease they are attempting to treat in order to evaluate its potential as a treatment measure. The working examples provided in the instant application, as discussed above, pertain to the treatment (not prevention) of tumors using only one of the four isolated antibodies (1B8). Furthermore, the disclosed antibodies were not known in the prior art and, therefore, there is no guidance in the prior art as to how to implement them in a clinical environment. 
In view of the Wands factors discussed above, one of ordinary skill in the art would need to engage in undue experimentation in order to implement the antibodies disclosed in the instant application in a clinical setting for the treatment of tumor or autoimmune diseases.
Furthermore, the prevention of tumor or autoimmune disease is not enabled in the instant disclosure. The disclosure does not define “preventing”. In its broadest reasonable interpretation, prevention of a disease implies that the onset of the disease and associated symptoms are delayed or stopped indefinitely. Accordingly, the instant invention is complex in that it states that any person treated with the instantly claimed method will never develop symptoms of tumors or autoimmune diseases for the entirety of that person’s life. Additionally, the treatment group is broad as the patient 
The disclosure does not define how one of ordinary skill in the art, whom is expected to be an
individual having a MD or a PhD, would select individuals from the population as being able to benefit
from the disclosed treatment as a preventative measure. Nor does the literature at the time of the
effective filing date of the claimed invention. A Google search for cancer prevention prior to the
effective filing date of the claimed invention teaches preventative measures such as the following:

Emmons, K. M., et al (Mar 2017) Realizing the Potential of Cancer Prevention — The
Role of Implementation Science N Engl J Med 376(10); 986-990. Emmons et al. teaches risk
modifiers that can be used in the prevention of cancer including cigarette smoking, BMI ratios, lack of physical activity, fruit intake, vegetable intake, screening for colon cancer,
mammography, pap test, HPV vaccination, and HBV vaccination (Table 1).

Cuzick, J. (Aug 2017) Preventive therapy for cancer Lancet Oncol 18; e472- e482. Cuzick
teaches the use of therapeutic preventative measures in addition to weight control and physical activity, such as low-dose aspirin for adults without the risk of hypertension or gastrointestinal bleeding, universal HPV vaccination, and other therapies such as anti-oestrogen drugs for breast cancer prevention targeting high-risks groups to “maintain a favorable benefit-risk ratio” (abstract). While Cuzick is identifying therapeutic regimens to prevent cancer it also teaches “the balance of risks and benefits is inherently more challenging for preventative than for therapeutic interventions. Only a small fraction of the apparently healthy people who receive a preventative treatment would ultimately develop the specific type of cancer being targeted. Moreover, the absence of the cancer is not 

These teachings not only fail to provide adequate guidance for the use of a method of preventing tumor related diseases using VISTA antibodies in general, but they also teach the difficulties in preventing tumor diseases with therapeutic methods. Additionally, there are no working examples in the instant disclosure drawn to the prevention of tumor and autoimmune diseases and such an assertion is beyond the scope of the instantly claimed invention.
In view of the Wands factors discussed above, to practice the claimed invention herein, a person
of skill in the art would have to engage in undue experimentation to determine which individuals could
benefit from the method disclosed in the invention as a preventative step, with no guarantee that the
individual would have developed tumor or autoimmune disease without the treatment. In addition, the individual would possibly have to suffer side effects from the treatment with no assurance of the necessity of the treatment.
		
Allowable Subject Matter
Claims 1 and 3-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and set forth in this Office action. 
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The instant claims are drawn to an antibody or an antigen-binding fragment thereof binding to the V-domain Ig suppressor of T-cell activation (VISTA) comprising the SEQ ID NOs from claims 1-4. The structures of the instant claims were not found in the prior art. 


WO 2017/181109 A1 (Molloy, M. et al) 19 OCT 2017
Molloy et al teach antagonistic and agnostic anti-human VISTA antibodies and antibody fragments for use in the treatment of cancer and infectious conditions (abstract). Molly et al also teaches nucleic acid molecules encoding the antibodies of the invention present in whole cells, cell lysate, or in a partially purified or substantially purified form (page 62, [234]) and the use of the anti-VISTA antibody or antigen-binding fragment or composition further comprising another immunomodulatory antibody or fusion proteins including a PD-1 or PD-L1 antibody (page 17, [44]).

WO 2016/207717 A1 (Janssen Pharmaceuticals) 29 DEC 2016
Janssen teaches novel antibodies and fragments that bind to a V-domain Ig Suppressor of T cell Activation (VISTA) (abstract) for use alone or in combination with PD-1 and PD-L1 antibodies (page 23, [00115]). Janssen also teaches methods of making the VISTA antibodies including any suitable host cell for use in expressing heterologous or endogenous nucleic acid encoding of the antibody of the invention (page 15, [0089]).

The VISTA antibody structures taught by Molloy and Janssen, however, differ from those of the instant application claims 1-4. The use of VISTA antibodies was also well documented in non-patent literature prior to the effective filing date of the claimed invention. For example, see the below references.

Boger, C., et al (2017) The novel negative checkpoint regulator VISTA is expressed in gastric carcinoma and associated with PD-L1/PD-1: A future perspective for a combined gastric cancer therapy Oncoimmunology 6(4); e1293215 (8 pages). Borger teaches combined blockade of V-domain Ig suppressor of T-cell activation (VISTA) and PD-1 as a promising new cancer treatment option (abstract).  Boger studied VISTA expression in 464 gastric cancer patients using immunohistochemistry and determined its relationship to PD-L1 expression. Borger concluded that a change in VISTA expression in immune cells during tumor progression was observed and the co-incidence of VISTA and PD-L1 expression indicates a dual immune evasion mechanism suggesting the role of novel combined immune checkpoint inhibitor treatments (abstract).

Liu, J., et al (2015) Immune-checkpoint proteins VISTA and PD-1 nonredundantly regulate murine T-cell responses PNAS 112(21) 6682-6687. Liu et al studied VISTA’s suppression of T-cell responses and whether or not VISTA synergizes with immune checkpoint programmed death 1 (PD-1) (abstract). Liu et al determined that the role of VISTA is distinct from the PD-1/PD-L1 pathway in controlling T cell activation and suggests targeting the combined pathway for treatment of T-cell regulated diseases such as cancer (abstract). 

Overall, prior to the effective filing date of the claimed invention, VISTA antibodies (and their combined use with PD-1 inhibitors) were well known in the fields of cancer and autoimmune therapy; however, the structures of the known antibodies did not match those of instant application claims 1-4. Furthermore, it would not have been obvious, nor would there have been motivation, for one of ordinary skill in the art to have created the antibody structure of the instant application based on the prior art at the time of the invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647